IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41260
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE SANTOS MEDINA-CAMPOSANO,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-99-CR-245-1
                        --------------------
                             August 1, 2000
Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Santos Medina-Camposano (Medina) appeals the sentence

imposed by the district court following his guilty-plea

conviction of illegal reentry into the United States following

deportation in violation of 8 U.S.C. § 1326.   Medina challenges

the characterization of his prior Texas conviction for cocaine

possession as an "aggravated felony" offense, which includes drug

trafficking, and the concomitant sixteen-level increase in his

base offense level under U.S.S.G. § 2L1.2(b)(1)(A).    He also

argues that the notice and specificity requirements of due


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41260
                                -2-

process are violated by designating his conviction of cocaine

possession as "drug trafficking."

     We review the district court's application of the Sentencing

Guidelines de novo and its factual findings for clear error.      See

United States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).

     Medina's argument that mere possession of a controlled

substance does not constitute "drug trafficking," and therefore

is not an "aggravated felony" for purposes of § 2L1.2(b), even if

it were not foreclosed by our decision in United States v.

Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997), is

unavailing.   A "drug trafficking crime" is defined in 18 U.S.C.

§ 924(c)(2) to include "any felony punishable under the

Controlled Substances Act (21 U.S.C. § 801, et seq.) . . . ."     As

the offense of possession of cocaine is punishable under the

Controlled Substances Act, see 21 U.S.C. § 844(a), this argument

must fail.

     Medina's contention that the term "drug trafficking" as used

by the Sentencing Guidelines is unconstitutionally vague and does

not provide adequate notice is likewise unavailing.   Medina is

challenging a sentencing guideline, not a criminal statute.    "Due

process does not mandate . . . notice, advice, or a probable

prediction of where, within the statutory range, the guideline

sentence will fall."   United States v. Pearson, 910 F.2d 221, 223

(5th Cir. 1990).

     Finally, Medina argues that the rule of lenity requires that

he be given a lesser sentence because the term "aggravated

felony" is subject to different interpretations.   We are
                           No. 99-41260
                                -3-

unpersuaded.   The rule of lenity promotes the constitutional

due-process principle "that no individual be forced to speculate,

at peril of indictment, whether his conduct is prohibited."      Dunn

v. United States, 442 U.S. 100, 112 (1979).   "The rule of lenity

. . . applies only when, after consulting traditional canons of

statutory construction, [a court] is still left with an ambiguous

statute."   United States v. Shabani, 513 U.S. 10, 17 (1994)

(emphasis added).   In other words, it applies only "if after a

review of all applicable sources of legislative intent the

statute remains truly ambiguous."   United States v. Cooper, 966

F.2d 936, 944 (5th Cir. 1992)(citation and internal quotation

marks omitted).   Accordingly, the rule of lenity is a rule of

statutory construction, see Bifulco v. United States, 447 U.S.

381, 387 (1980); United States v. Brito, 136 F.3d 397, 408 (5th

Cir.), cert. denied, 523 U.S. 1128, 524 U.S. 962, 525 U.S. 867

(1998), rather than a separate constitutional framework for

raising claims.   We have already expressed our interpretation of

the term "aggravated felony" in our decision in Hinojosa-Lopez.

See Hinojosa-Lopez, 130 F.3d at 693-94.

     Accordingly, the district court's judgment is AFFIRMED.